FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                               MAILING ADDRESS:
                                                                                   P. O. Box 9540
                                                                                     79105-9540
JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                        (806) 342-2650
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449
                                www.txcourts.gov/7thcoa.aspx

                                     November 6, 2014

Cynthia B. Ayres                                Edwin L. Meador
Attorney at Law                                 Joann N. Wilkins
710 Lamar Street, Suite 440-J                   BURFORD & RYBURN, L.L.P.
Wichita Falls, TX 76301                         500 N. Akard Street, Suite 3100
* DELIVERED VIA E-MAIL *                        Dallas, TX 75201-6697
                                                * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-13-00427-CV, 07-13-00428-CV
          Trial Court Case Number: 26,011, 26,012

Style: Oncor Electric Delivery Company LLC v. William E. Brown and Helen W. Brown
       as Trustees of the William E. Brown and Helen W. Brown Revocable Living Trust

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:       Honorable Dan Mike Bird (DELIVERED VIA E-MAIL)
           Brenda Peterson (DELIVERED VIA E-MAIL)